         Case 5:19-cv-00718-PRW Document 33 Filed 04/03/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

TAMMY COVINGTON and              )
JEFFREY COVINGTON,               )
                                 )
                Plaintiffs,      )
                                 )
vs.                              )                        Case No. 19-cv-00718-PRW
                                 )
CSAA FIRE AND CASUALTY           )
INSURANCE, d/b/a AAA FIRE AND    )
CASUALTY INSURANCE COMPANY, INC. )
                                 )
                Defendant.       )

       DEFENDANT’S OBJECTION TO PLAINTIFFS’ SUPPLEMENT TO
        PLAINTIFFS’ RESPONSE AND OBJECTION TO DEFENDANT’S
                 MOTION FOR SUMMARY JUDGMENT

       Defendant CSAA Fire and Casualty Insurance Company (“CSAA”) for its Response

to Plaintiffs’ Supplement to Plaintiffs’ Response and Objection to Defendant’s Motion for

Summary Judgment (Doc. 32) (“Supplement”), respectfully moves the Court to strike or,

in the alternative, disregard the Supplement that was filed without seeking leave of Court

and without an order from the Court granting the same as required by LCvR7.1(i). This is

not the first time Plaintiffs have filed without first seeking, and being granted, leave of the

Court. See e.g., Plaintiffs’ Final Witness List (Doc. 19) and Plaintiffs’ Final Exhibit List

(Doc. 20), both filed out of time without prior authorization of the Court.

       In bypassing a properly filed motion seeking leave, Plaintiffs also failed to consult

with Defendant’s counsel as required by LCVr7.1(k). Moreover, Plaintiffs would have

been required to provide a viable basis for their request, something they cannot do.
         Case 5:19-cv-00718-PRW Document 33 Filed 04/03/20 Page 2 of 2




Plaintiffs’ Supplement, at best, is, a surreply, attempting to correct errors in their Response

and containing additional argumentation rather than supplementation.

       In sum, the Supplement should be stricken or, alternatively, disregarded by the

Court as filed untimely and without authorization.


                                                   Respectfully submitted,


                                                   s/ Joshua K. Hefner
                                                   Gerard F. Pignato, OBA No. 11473
                                                   Matthew C. Kane, OBA No. 19502
                                                   Joshua K. Hefner, OBA No. 30870
                                                   RYAN WHALEY COLDIRON JANTZEN
                                                     PETERS & WEBBER PLLC
                                                   400 North Walnut Avenue
                                                   Oklahoma City, Oklahoma 73104
                                                   Telephone: 405-239-6040
                                                   Facsimile: 405-239-6766
                                                   Email:        jerry@ryanwhaley.com
                                                                 mkane@ryanwhaley.com
                                                                 jhefner@ryanwhaley.com
                                                   ATTORNEYS FOR DEFENDANT




                             CERTIFICATE OF SERVICE

     I hereby certify that on April 3, 2020, I electronically transmitted the attached
document to:

       Douglas J. Shelton – dshelton@sheltonlawok.com
       Erica R. Mackey – emackey@sheltonlawok.com



                                                   s/ Joshua K. Hefner
                                                   JOSHUA K. HEFNER

                                              2
